


110 HR 610 IH: Preserve Historic America Act of

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 610
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Carnahan (for
			 himself, Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Lewis of Kentucky,
			 Ms. Schwartz,
			 Mr. Skelton,
			 Mr. Gordon of Tennessee,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Gonzalez, Mr. Hinchey,
			 Mr. Holt, Mrs. Maloney of New York,
			 Mr. Marshall,
			 Mr. Moore of Kansas,
			 Mr. Payne,
			 Mr. Rothman,
			 Mr. Souder,
			 Mr. LaHood, and
			 Mrs. Jones of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  incentives for the rehabilitation of older buildings, including owner-occupied
		  residences.
	
	
		1.Short titleThis Act may be cited as the
			 Preserve Historic America Act of
			 2007.
		2.Expansion of
			 incentives for building rehabilitation
			(a)Increased credit
			 for certified historic structuresParagraph (2) of section 47(a)
			 of the Internal Revenue Code of 1986 (relating to rehabilitation credit) is
			 amended by striking 20 percent and inserting 25
			 percent.
			(b)50-year old
			 buildings eligible for creditSubparagraph (B) of section
			 47(c)(1) of such Code (relating to building must be first placed in service
			 before 1936) is amended to read as follows:
				
					(B)Building must be
				at least 50 years oldIn the
				case of a building other than a certified historic structure, a building shall
				not be a qualified rehabilitated building unless the building was first placed
				in service at least 50 years before the beginning of the
				rehabilitation.
					.
			(c)Use as lodging
			 not to disqualify certain property for rehabilitation
			 creditSubparagraph (C) of section 50(b)(2) of such Code
			 (relating to property eligible for the investment credit) is amended by
			 striking certified historic structure and inserting
			 qualified rehabilitated building.
			(d) Only 50-percent
			 basis reduction for buildings for which both the low-income housing credit and
			 the rehabilitation credit are allowedParagraph (3) of section
			 50(c) of such Code (relating to special rules for determining basis) is amended
			 by inserting and in the case of the credits under sections 42 and 47
			 which are allowed for the same taxable year with respect to the same
			 building after energy credit.
			(e)Increase in
			 rehabilitation credit for buildings in high cost areasParagraph
			 (2) of subsection 47(c) of such Code (defining qualified rehabilitation
			 expenditures) is amended by adding at the end the following new
			 subparagraph:
				
					(E)Increase in
				credit for buildings in high cost areasIn the case of any
				qualified rehabilitated building located in a qualified census tract, or
				difficult development area, which is designated for purposes of section
				42(d)(5)C), the qualified rehabilitation expenditures taken into account under
				this section shall be 130 percent of such expenditures determined without
				regard to this
				subparagraph.
					.
			(f)Increase in
			 rehabilitation credit for certain smaller projectsSection 47 of
			 such Code (relating to rehabilitation credit) is amended by adding at the end
			 the following new subsection:
				
					(e)Special rule
				regarding certain smaller projects
						(1)In
				generalIn the case of an
				eligible small rehabilitation of nonresidential real property or residential
				rental property—
							(A)subsection (a)
				shall be applied by substituting 35 percent for the otherwise
				applicable percentage, and
							(B)clause (i) of
				subsection (c)(1)(C) shall be applied—
								(i)by
				substituting 50 percent of the adjusted basis for the
				adjusted basis, and
								(ii)by substituting
				$3,000 for $5,000.
								(2)Eligible small
				rehabilitationFor purposes
				of this subsection, the term eligible small rehabilitation means
				any rehabilitation if—
							(A)the qualified
				rehabilitation expenditures taken into account for purposes of this section
				with respect to such rehabilitation are not over $2,000,000, and
							(B)no credit was allowed under this section
				during any of the 2 preceding taxable years (determined without regard to
				subsection (d)) with respect to the building to which such expenditures
				relate.
							.
			(g)Rehabilitation
			 credit for certified historic structure exempt from passive loss
			 rulesSubsection (d) of section 469 of such Code (relating to
			 passive activity losses and credits limited) is amended by adding at the end
			 the following new paragraph:
				
					(3)Section not to
				apply to credit for rehabilitation of historic structuresThe
				amount of the passive activity credit shall be determined without regard to the
				amount of credit determined under section 47 with respect to any certified
				historic structure (as defined in section
				47(c)(3)).
					.
			(h)Rehabilitation
			 credit may be transferred
				(1)In
			 generalSubsection (b) of section 47 of such Code (relating to
			 when expenditures taken into account) is amended by adding at the end the
			 following new paragraph:
					
						(3)Credit may be
				assignedThe amount of qualified rehabilitation expenditures
				which would (but for this paragraph) be taken into account under subsection (a)
				for any taxable year by any person (hereafter in this paragraph referred to as
				the initial taxpayer)—
							(A)may be taken into
				account by any other person to whom such expenditures are assigned by the
				initial taxpayer, and
							(B)shall not be taken
				to account by initial taxpayer.
							Any person
				to whom such expenditures are assigned under subparagraph (A) shall be treated
				for purposes of this title as the taxpayer with respect to such
				expenditures..
				(2)Conforming
			 amendmentThe heading for such subsection (b) is amended by
			 inserting ; eligibility
			 for credit may be assigned after
			 account.
				(i)Effective
			 dateThe amendments made by
			 this section shall apply with respect to rehabilitations the physical work on
			 which begins after the date of enactment of this Act.
			3.Historic
			 homeownership rehabilitation credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Historic
				homeownership rehabilitation credit
						(a)General
				ruleIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 20 percent of the qualified rehabilitation expenditures made by the
				taxpayer with respect to a qualified historic home.
						(b)Dollar
				limitation
							(1)In
				generalThe credit allowed by subsection (a) with respect to any
				residence of a taxpayer shall not exceed $40,000 ($20,000 in the case of a
				married individual filing a separate return).
							(2)Carryforward of
				credit unused by reason of limitation based on tax liabilityIf
				the credit allowable under subsection (a) for any taxable year exceeds the
				limitation imposed by section 26(a) for such taxable year reduced by the sum of
				the credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(c)Qualified
				rehabilitation expenditureFor purposes of this section—
							(1)In
				generalThe term qualified rehabilitation
				expenditure means any amount properly chargeable to capital
				account—
								(A)in connection with
				the certified rehabilitation of a qualified historic home, and
								(B)for property for
				which depreciation would be allowable under section 168 if the qualified
				historic home were used in a trade or business.
								(2)Certain
				expenditures not included
								(A)ExteriorSuch
				term shall not include any expenditure in connection with the rehabilitation of
				a building unless at least 5 percent of the total expenditures made in the
				rehabilitation process are allocable to the rehabilitation of the exterior of
				such building.
								(B)Other rules to
				applyRules similar to the rules of clauses (ii) and (iii) of
				section 47(c)(2)(B) shall apply.
								(3)Mixed use or
				multifamily buildingIf only a portion of a building is used as
				the principal residence of the taxpayer, only qualified rehabilitation
				expenditures which are properly allocable to such portion shall be taken into
				account under this section.
							(d)Certified
				rehabilitationFor purposes of this section—
							(1)In
				generalExcept as otherwise provided in this subsection, the term
				certified rehabilitation has the meaning given such term by
				section 47(c)(2)(C).
							(2)Factors to be
				considered in the case of targeted area residences, etc
								(A)In
				generalFor purposes of applying section 47(c)(2)(C) under this
				section with respect to the rehabilitation of a building to which this
				paragraph applies, consideration shall be given to—
									(i)the feasibility of
				preserving existing architectural and design elements of the interior of such
				building,
									(ii)the risk of
				further deterioration or demolition of such building in the event that
				certification is denied because of the failure to preserve such interior
				elements, and
									(iii)the effects of
				such deterioration or demolition on neighboring historic properties.
									(B)Buildings to
				which this paragraph appliesThis paragraph shall apply with
				respect to any building—
									(i)any part of which
				is a targeted area residence within the meaning of section 143(j)(1), or
									(ii)which is located
				within an enterprise community or empowerment zone as designated under section
				1391, or a renewal community designated under section 1400(e),
									but
				shall not apply with respect to any building which is listed in the National
				Register.(3)Approved State
				programThe term certified rehabilitation includes a
				certification made by—
								(A)a State Historic
				Preservation Officer who administers a State Historic Preservation Program
				approved by the Secretary of the Interior pursuant to section 101(b)(1) of the
				National Historic Preservation Act, or
								(B)a local government,
				certified pursuant to section 101(c)(1) of the National Historic Preservation
				Act and authorized by a State Historic Preservation Officer, or the Secretary
				of the Interior where there is no approved State program, subject to such terms
				and conditions as may be specified by the Secretary of the Interior for the
				rehabilitation of buildings within the jurisdiction of such officer (or local
				government) for purposes of this section.
								(e)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				historic homeThe term qualified historic home means
				a certified historic structure—
								(A)which has been
				substantially rehabilitated, and
								(B)which (or any
				portion of which)—
									(i)is
				owned by the taxpayer, and
									(ii)is used (or will,
				within a reasonable period, be used) by such taxpayer as his principal
				residence.
									(2)Substantially
				rehabilitatedThe term substantially rehabilitated
				has the meaning given such term by section 47(c)(1)(C); except that, in the
				case of any building described in subsection (d)(2), clause (i)(I) thereof
				shall not apply.
							(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(4)Certified
				historic structure
								(A)In
				generalThe term certified historic structure means
				any building (and its structural components) which—
									(i)is
				listed in the National Register, or
									(ii)is located in a
				registered historic district (as defined in section 47(c)(3)(B)) within which
				only qualified census tracts (or portions thereof) are located, and is
				certified by the Secretary of the Interior as being of historic significance to
				the district.
									(B)Certain
				structures includedSuch term includes any building (and its
				structural components) which is designated as being of historic significance
				under a statute of a State or local government, if such statute is certified by
				the Secretary of the Interior to the Secretary as containing criteria which
				will substantially achieve the purpose of preserving and rehabilitating
				buildings of historic significance.
								(C)Qualified census
				tractsFor purposes of subparagraph (A)(ii)—
									(i)In
				generalThe term qualified census tract means a
				census tract in which the median income is less than twice the statewide median
				family income.
									(ii)Data
				usedThe determination under clause (i) shall be made on the
				basis of the most recent decennial census for which data are available.
									(5)Rehabilitation
				not complete before certificationA rehabilitation shall not be
				treated as complete before the date of the certification referred to in
				subsection (d).
							(6)LesseesA
				taxpayer who leases his principal residence shall, for purposes of this
				section, be treated as the owner thereof if the remaining term of the lease (as
				of the date determined under regulations prescribed by the Secretary) is not
				less than such minimum period as the regulations require.
							(7)Tenant-stockholder
				in cooperative housing corporationIf the taxpayer holds stock as
				a tenant-stockholder (as defined in section 216) in a cooperative housing
				corporation (as defined in such section), such stockholder shall be treated as
				owning the house or apartment which the taxpayer is entitled to occupy as such
				stockholder.
							(8)Allocation of
				expenditures relating to exterior of building containing cooperative or
				condominium unitsThe percentage of the total expenditures made
				in the rehabilitation of a building containing cooperative or condominium
				residential units allocated to the rehabilitation of the exterior of the
				building shall be attributed proportionately to each cooperative or condominium
				residential unit in such building for which a credit under this section is
				claimed.
							(f)When
				expenditures taken into accountIn the case of a building other
				than a building to which subsection (g) applies, qualified rehabilitation
				expenditures shall be treated for purposes of this section as made—
							(1)on the date the
				rehabilitation is completed, or
							(2)to the extent
				provided by the Secretary by regulation, when such expenditures are properly
				chargeable to capital account.
							Regulations under paragraph (2)
				shall include a rule similar to the rule under section 50(a)(2) (relating to
				recapture if property ceases to qualify for progress expenditures).(g)Allowance of
				credit for purchase of rehabilitated historic home
							(1)In
				generalIn the case of a qualified purchased historic home, the
				taxpayer shall be treated as having made (on the date of purchase) the
				expenditures made by the seller of such home. For purposes of the preceding
				sentence, expenditures made by the seller shall be deemed to be qualified
				rehabilitation expenditures if such expenditures, if made by the purchaser,
				would be qualified rehabilitation expenditures.
							(2)Qualified
				purchased historic homeFor purposes of this subsection, the term
				qualified purchased historic home means any substantially
				rehabilitated certified historic structure purchased by the taxpayer if—
								(A)the taxpayer is
				the first purchaser of such structure after the date rehabilitation is
				completed, and the purchase occurs within 5 years after such date,
								(B)the structure (or a
				portion thereof) will, within a reasonable period, be the principal residence
				of the taxpayer,
								(C)no credit was
				allowed to the seller under this section or section 47 with respect to such
				rehabilitation, and
								(D)the taxpayer is
				furnished with such information as the Secretary determines is necessary to
				determine the credit under this subsection.
								(h)Historic
				rehabilitation mortgage credit certificate
							(1)In
				generalThe taxpayer may elect, in lieu of the credit otherwise
				allowable under this section, to receive a historic rehabilitation mortgage
				credit certificate. An election under this paragraph shall be made—
								(A)in the case of a
				building to which subsection (g) applies, at the time of purchase, or
								(B)in any other case,
				at the time rehabilitation is completed.
								(2)Historic
				rehabilitation mortgage credit certificateFor purposes of this
				subsection, the term historic rehabilitation mortgage credit
				certificate means a certificate—
								(A)issued to the
				taxpayer, in accordance with procedures prescribed by the Secretary, with
				respect to a certified rehabilitation,
								(B)the face amount of
				which shall be equal to the credit which would (but for this subsection) be
				allowable under subsection (a) to the taxpayer with respect to such
				rehabilitation,
								(C)which may only be
				transferred by the taxpayer to a lending institution (including a nondepository
				institution) in connection with a loan—
									(i)that is secured by
				the building with respect to which the credit relates, and
									(ii)the proceeds of
				which may not be used for any purpose other than the acquisition or
				rehabilitation of such building, and
									(D)in exchange for
				which such lending institution provides to the taxpayer—
									(i)a
				reduction in the rate of interest on the loan which results in interest payment
				reductions which are substantially equivalent on a present value basis to the
				face amount of such certificate, or
									(ii)if the taxpayer
				so elects with respect to a specified amount of the face amount of such a
				certificate relating to a building—
										(I)which is a
				targeted area residence (within the meaning of section 143(j)(1)), or
										(II)which is located
				in an enterprise community or empowerment zone as designated under section
				1391, or a renewal community as designated under section 1400(e), a payment
				which is substantially equivalent to such specified amount to be used to reduce
				the taxpayer’s cost of purchasing the building (and only the remainder of such
				face amount shall be taken into account under clause (i)).
										(3)Method of
				discountingThe present value under paragraph (2)(D)(i) shall be
				determined—
								(A)for a period equal
				to the term of the loan referred to in subparagraph (D)(i),
								(B)by using the
				convention that any payment on such loan in any taxable year within such period
				is deemed to have been made on the last day of such taxable year,
								(C)by using a
				discount rate equal to 65 percent of the average of the annual Federal mid-term
				rate and the annual Federal long-term rate applicable under section 1274(d)(1)
				to the month in which the taxpayer makes an election under paragraph (1) and
				compounded annually, and
								(D)by assuming that
				the credit allowable under this section for any year is received on the last
				day of such year.
								(4)Use of
				certificate by lenderThe amount of the credit specified in the
				certificate shall be allowed to the lender only to offset the regular tax (as
				defined in section 55(c)) of such lender. The lender may carry forward all
				unused amounts under this subsection until exhausted.
							(5)Historic
				rehabilitation mortgage credit certificate not treated as taxable
				incomeNotwithstanding any other provision of law, no benefit
				accruing to the taxpayer through the use of a historic rehabilitation mortgage
				credit certificate shall be included in gross income for purposes of this
				title.
							(i)Recapture
							(1)In
				generalIf, before the end of the 5-year period beginning on the
				date on which the rehabilitation of the building is completed (or, if
				subsection (g) applies, the date of purchase of such building by the
				taxpayer)—
								(A)the taxpayer
				disposes of such taxpayer’s interest in such building, or
								(B)such building
				ceases to be used as the principal residence of the taxpayer or ceases to be a
				certified historic structure, the taxpayer’s tax imposed by this chapter for
				the taxable year in which such disposition or cessation occurs shall be
				increased by the recapture percentage of the credit allowed under this section
				for all prior taxable years with respect to such rehabilitation.
								(2)Recapture
				percentageFor purposes of paragraph (1), the recapture
				percentage shall be determined in accordance with the table under section
				50(a)(1)(B), deeming such table to be amended—
								(A)by striking
				If the property ceases to be investment credit property within—
				and inserting If the disposition or cessation occurs within—,
				and
								(B)in clause (i) by
				striking One full year after placed in service and inserting
				One full year after the taxpayer becomes entitled to the
				credit.
								(3)Transfer between
				spouses or incident to divorceIn the case of any transfer
				described in subsection (a) of section 1041 (relating to transfers between
				spouses or incident to divorce)—
								(A)the foregoing
				provisions of this subsection shall not apply, and
								(B)the same tax
				treatment under this subsection with respect to the transferred property shall
				apply to the transferee as would have applied to the transferor.
								(j)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section for any expenditure with respect to any property (including
				any purchase under subsection (g) and any transfer under subsection (h)), the
				increase in the basis of such property which would (but for this subsection)
				result from such expenditure shall be reduced by the amount of the credit so
				allowed.
						(k)Processing
				feesAny State may impose a fee for the processing of
				applications for the certification of any rehabilitation under this section
				provided that the amount of such fee is used only to defray expenses associated
				with the processing of such applications.
						(l)Denial of double
				benefitNo credit shall be allowed under this section for any
				amount for which credit is allowed under section 47.
						(m)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to carry out
				the purposes of this section, including regulations where less than all of a
				building is used as a principal residence and where more than 1 taxpayer use
				the same dwelling unit as their principal
				residence.
						
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 23(c) of such Code is amended by inserting , 25E, after
			 25D.
				(2)Subparagraph (C)
			 of section 25(e)(1) of such Code is amended by inserting 25E,
			 after sections 25D,.
				(3)Paragraph (2) of
			 section 1400C(d) of such Code is amended by striking and 25D and
			 inserting 25D, and 25E.
				(4)Subsection (a) of
			 section 1016 of such Code is amended by striking and at the end
			 of paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 item:
					
						(38)to the extent
				provided in section 25E(j).
						
				(c)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					Sec. 25E. Historic homeownership
				rehabilitation credit.
				
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to rehabilitations the physical work on which begins after the date of
			 enactment of this Act.
			
